Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aiba et al. (US20190380815, hereinafter referred to as Aiba).
Regarding claim 1, Aiba discloses a layered body having a structure in which two or more layers containing zirconia containing a stabilizer are layered, the layered body comprising at least (see Aiba at the Abstract, disclosing a dental zirconia blank having a plurality of layers): a first layer containing zirconia having a stabilizer content of higher than or equal to 4 mol% (see Aiba at Table 2, Example 6, disclosing an example of a zirconia blank having a second layer with a yttrium oxide content of 4.4 mol%, where Aiba's "second layer" is interpreted as the claimed "first layer". Examiner notes yttrium oxide is a stabilizer per claim 6 of the instant application.); and a second layer containing zirconia having a stabilizer content different from that of the zirconia contained in the first layer (see Aiba at Table 2, Example 6, disclosing an example of a zirconia blank having a first layer with a yttrium oxide content of 5 mol%, where Aiba's "first layer" is interpreted as the claimed "second layer". ), wherein a difference between the stabilizer content in the first layer and the stabilizer content in the second layer is greater than or equal to 0.5 mol% (see Aiba at Table 2, Example 6, disclosing an example of a zirconia blank having a first layer with a yttrium oxide content of 5 mol% and a second layer with a yttrium oxide content of 4.4 mol% for a difference of 5-4.4=0.6 mol%), and the layered body is a calcined body (see Aiba at [0005], disclosing a zirconia blank … is prepared by pre-sintering (temporarily calcined))..
Regarding claim 2, Aiba discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 1.5 mol% to 7.0 mol% (see Aiba at Table 2, Example 6, disclosing an example of a zirconia blank having a first layer with a yttrium oxide content of 5 mol%, where Aiba's "first layer" is interpreted as the claimed "second layer". ).
Regarding claim 3, Aiba discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 5.0 mol% to 7.0 mol% (see Aiba at Table 2, Example 6, disclosing an example of a zirconia blank having a first layer with a yttrium oxide content of 5 mol%, where Aiba's "first layer" is interpreted as the claimed "second layer". ).
Regarding claim 4, Aiba discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the first layer is 4.0 mol% to 6.0 mol% (see Aiba at Table 2, Example 6, disclosing an example of a zirconia blank having a second layer with a yttrium oxide content of 4.4 mol%, where Aiba's "second layer" is interpreted as the claimed "first layer".).
Regarding claim 6, Aiba discloses the stabilizer is one or more selected from the group consisting of yttria (Y2O3), calcia (CaO), magnesia (MgO), and ceria (CeO2) (see Aiba at Table 2, Example 6, disclosing an example of a zirconia blank having a stabilizer of yttrium oxide, which corresponds with yttria (Y2O3).
Regarding claim 7, Aiba discloses at least one of the layers contains alumina (see Aiba at Table 2, Example 6, disclosing an example of a zirconia blank having an aluminum oxide content of 0.05 mol%. Examiner notes aluminum oxide corresponds with alumina).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-9 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US20190380815, hereinafter referred to as Aiba).
Regarding claim 8, while Aiba does not explicitly disclose  a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 1.0 mm, this is an inherent property which depends upon the composition, and the composition disclosed by Aiba is sufficiently similar to the claimed composition such that this property is inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Furthermore, Aiba discloses in the examples 1 to 20, a warpage caused in semi-sintering was 1 mm or less (see Aiba at [0077]). 
Regarding claim 9, while Aiba does not explicitly disclose  a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 0.2 mm, this is an inherent property which depends upon the composition, and the composition disclosed by Aiba is sufficiently similar to the claimed composition such that this property is inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Furthermore, Aiba discloses in the examples 1 to 20, a warpage caused in semi-sintering was 1 mm or less (see Aiba at [0077]). 
Regarding claim 14, while Aiba does not explicitly disclose a density is 2.4 g/cm3 to 3.7 g/cm3, this is an inherent property which depends upon the composition, and the composition disclosed by Aiba is sufficiently similar to the claimed composition such that this property is inherent. Products of identical composition may not have mutually exclusive properties.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731